

116 HR 3237 IH: Platte River Recovery Implementation Program Extension Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3237IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Neguse (for himself, Mr. Tipton, Ms. DeGette, Mr. Buck, Mr. Lamborn, Mr. Crow, Mr. Perlmutter, Mr. Fortenberry, Mr. Bacon, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to participate in the implementation of the Platte River
			 Recovery Implementation Program First Increment Extension for threatened
			 and endangered species in the Central and Lower Platte River Basin, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Platte River Recovery Implementation Program Extension Act. 2.PurposeThe purpose of this Act is to authorize the Secretary of the Interior, acting through the Commissioner of Reclamation and in partnership with the States, other Federal agencies, and other non-Federal entities, to continue the cooperative effort among the Federal and non-Federal entities through the continued implementation of the Platte River Recovery Implementation Program First Increment Extension for threatened and endangered species in the Central and Lower Platte River Basin without creating Federal water rights or requiring the grant of water rights to Federal entities.
 3.DefinitionsIn this Act: (1)AgreementThe term Agreement means the Platte River Recovery Implementation Program Cooperative Agreement entered into by the Governors of the States and the Secretary, including an amendment or addendum to the Agreement to extend the Program.
 (2)First incrementThe term First Increment means the Program’s first 13 years from January 1, 2007, through December 31, 2019. (3)First increment extensionThe term First Increment Extension means the extension of the Program for 13 years from January 1, 2020, through December 31, 2032.
 (4)Governance committeeThe term Governance Committee means the governance committee established under the Agreement and composed of members from the States, the Federal Government, environmental interests, and water users.
 (5)Interest in land or waterThe term interest in land or water includes fee title, short- or long-term easement, lease, or other contractual arrangement that is determined to be necessary by the Secretary to implement the land and water components of the Program.
 (6)ProgramThe term Program means the Platte River Recovery Implementation Program established under the Agreement and continued under an amendment or addendum to the Agreement.
 (7)Project or activityThe term project or activity means— (A)the planning, design, permitting, or other compliance activity, construction, construction management, operation, maintenance, and replacement of a facility;
 (B)the acquisition of an interest in land or water; (C)habitat restoration;
 (D)research and monitoring; (E)program administration; and
 (F)any other activity that is determined to be necessary by the Secretary to carry out the Program. (8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.
 (9)StatesThe term States means the States of Colorado, Nebraska, and Wyoming. 4.Platte river recovery implementation program (a)Implementation of program (1)In generalThe Secretary, in cooperation with the Governance Committee, may—
 (A)participate in the Program; and (B)carry out any projects and activities that are designated for implementation during the First Increment Extension.
 (2)Authority of the SecretaryFor the purposes of carrying out this section, the Secretary, in cooperation with the Governance Committee, may—
 (A)enter into agreements and contracts with Federal and non-Federal entities; (B)acquire interests in land, water, and facilities from willing sellers without the use of eminent domain;
 (C)subsequently transfer any interests acquired under subparagraph (B); and (D)accept or provide grants.
					(b)Cost-Sharing contributions
 (1)In generalAs provided in the Agreement, the States shall contribute not less than 50 percent of the total contributions necessary to carry out the Program.
 (2)Non-Federal contributionsThe following contributions shall constitute the States’ share of the Program: (A)An additional $28,000,000 in non-Federal funds, with the balance of funds remaining to be contributed to be adjusted for inflation on October 1 of the year after the date of enactment of this Act and each October 1 thereafter.
 (B)Additional credit for contributions of water or land for the purposes of implementing the Program, as determined to be appropriate by the Secretary.
 (3)In-kind contributionsThe Secretary or the States may elect to provide a portion of the Federal share or non-Federal share, respectively, in the form of in-kind goods or services, if the contribution of goods or services is approved by the Governance Committee, as provided in Attachment 1 of the Agreement.
 (c)Authority To modify programThe Program may be modified or amended before the completion of the First Increment Extension if the Secretary and the States determine that the modifications are consistent with the purposes of the Program.
			(d)Effect
 (1)Effect on reclamation lawsNo action carried out under this section shall, with respect to the acreage limitation provisions of the reclamation laws—
 (A)be considered in determining whether a district (as the term is defined in section 202 of the Reclamation Reform Act of 1982 (43 U.S.C. 390bb)) has discharged the obligation of the district to repay the construction cost of project facilities used to make irrigation water available for delivery to land in the district;
 (B)serve as the basis for reinstating acreage limitation provisions in a district that has completed payment of the construction obligations of the district; or
 (C)serve as the basis for increasing the construction repayment obligation of the district, which would extend the period during which the acreage limitation provisions would apply.
 (2)Effect on water rightsNothing in this section— (A)creates Federal water rights; or
 (B)requires the grant of water rights to Federal entities. (e)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out projects and activities under this section an additional $78,000,000 as adjusted under paragraph (3).
 (2)Nonreimbursable Federal expendituresAny amounts to be expended under paragraph (1) shall be considered nonreimbursable Federal expenditures.
 (3)AdjustmentThe balance of funds remaining to be expended shall be adjusted for inflation on October 1 of the year after the date of enactment of this Act and each October 1 thereafter.
 (4)Availability of fundsAt the end of each fiscal year, any unexpended funds for projects and activities made available under paragraph (1) shall be retained for use in future fiscal years to implement projects and activities under the Program. Any unexpended funds appropriated during the First Increment shall be retained and carried over from the First Increment into the First Increment Extension.
 (f)Termination of authorityThe authority for the Secretary to implement the First Increment Extension shall terminate on September 30, 2033.
			